Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
	Following a diligent search, it was determined that the prior art neither teaches nor suggests an isolated antibody, which specifically binds to Cluster of Differentiation 70 (CD70), wherein the antibody comprises a heavy chain variable (VH) region comprising a VH complementarity determining region one (CDR1), a VH CDR2, and a VH CDR3, and a light chain variable (VL) region comprising a VL CDR1, a VL CDR2, and a VL CDR3, wherein the VH CDR1 comprises the amino acid sequence of SEQ ID NO: 97, the VH CDR2 comprises the amino acid sequence of SEQ ID NO: 100, the VH CDR3 comprises the amino acid sequence of SEQ ID NO: 102; or the VH CDR1 comprises the amino acid sequence of SEQ ID NO: 98, the VH CDR2 comprises the amino acid sequence of SEQ ID NO: 101, the VH CDR3 comprises the amino acid sequence of SEQ ID NO: 102; or the VH CDR1 comprises the amino acid sequence of SEQ ID NO: 99, the VH CDR2 comprises the amino acid sequence of SEQ ID NO: 100, the VH CDR3 comprises the amino acid sequence of SEQ ID NO: 102; and the VL CDR1 comprises the amino acid sequence of SEQ ID NO: 217, the VL CDR2 comprises the amino acid sequence of SEQ ID NO: 218, and the VL CDR3 comprises the amino acid sequence of SEQ ID NO: 219.
	Following a diligent search, it was determined that the prior art neither teaches nor suggests an antibody wherein the VL region comprises the amino acid sequence of SEQ ID NO: 17 and the VH region comprises the amino acid sequence of SEQ ID NO: 18.
	The closest prior art is Rattel (US20170349668A1, published 12/07/2017), which discloses SEQ ID NO: 1293 and SEQ ID NO: 892 (See below). However, SEQ. ID NOs: 1293 and 892 of Rattel do not have the same sequences as instant SEQ ID NOs: 17-18, and further, SEQ ID NO: 1293 corresponds to the VL of FL_37 and SEQ ID NO: 892 corresponds to the VH of DL_14, which are not the same antibody.

    PNG
    media_image1.png
    409
    510
    media_image1.png
    Greyscale

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusions

Claims 1, 2, 4-21, 23-24, 26, and 28-40 are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUNG MIN YOON whose telephone number is (571)272-7802. The examiner can normally be reached 7:30 a.m. - 5:30 p.m. M-Th.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SUNG MIN YOON/Examiner, Art Unit 1643            

/JULIE WU/Supervisory Patent Examiner, Art Unit 1643